Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 24, 2021.

Amendments
           Applicant's amendments, filed May 24, 2021, is acknowledged. 
	Claims 4 and 14 are cancelled.
	Applicant has amended claims 1, 6, and 10.
	Claims 1-3, 5-13, and 15 are pending.
Claims 8-9, 11-13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
Claims 1-3, 5-7, and 10 are under examination. 

Election/Restrictions
The following is a summary of the restriction/election requirements of the instant application:
Restriction requirement: Applicant's election with traverse of Group I, drawn to a method of inactivating xenoantigens in biological tissues using phenolic compounds, in the reply filed on November 25, 2020 is acknowledged.  
Accordingly, claims 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 

Species election: Applicant’s election of the species wherein the phenolic compound is cinnamic acid in the reply filed on November 25, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Accordingly, claims 8-9, 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 25, 2020.


	
Priority
	This application is a National Stage of International Application No. PCT/EP2016/078898 filed November 25, 2016, claiming priority based on Italian Patent Application No. IT102015000078236 filed November 30, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
	While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/04/2021 are hereby withdrawn. The following rejections and/or objections are either newly 

Claim Interpretation
	The terms “xenogeneic,” “xenoantigen,” “homologous,” and “heterologous,” as recited in the claims, are interpreted to be consistent with the definitions provided in the instant specification. See page 2, lines 11-17; page 6, lines 10-15; pages 6-7, joining paragraph; and page 7, lines 9-15.

Claim Objections
Claim 1 is objected to because of the following informalities:
The last “wherein” clause of claim 1 recites “xenogenic.” This recitation is considered to be a misprint of “xenogeneic.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
alpha-Gal xenoantigen by binding to at least a part of a xenogeneic epitope of di-galactoside (galactose-alpha 1,3- galactose) in biological tissues” (emphasis added). See also “the di-galactoside (galactose-alpha 1,3- galactose) xenogeneic epitope” in the step of “providing.” It appears that Applicant is repeatedly redefining the recited xenoantigen by referring to the xenoantigen as “alpha-Gal,” then “di-galactoside,” and then “galactose-alpha 1,3-galactose,” which renders the claim language confusing and indefinite. 
It further is noted that “alpha-Gal” is the art-recognized common name of “galactose-alpha 1,3-galactose.” However, the definition of the term “di-galactoside” is unclear. For example, it is unclear if by recitation of “di-galactoside (galactose-alpha 1,3- galactose)” Applicant considers “di-galactoside” to be synonymous with “galactose-alpha 1,3- galactose,” or whether Applicant considers “galactose-alpha 1,3- galactose” to be an example of a “di-galactoside.” In the latter case, it is noted that “for example” recitations and the like are indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Examiner recommends Applicant amend the claims to merely refer to the xenoantigen as “galactose-alpha 1,3-galactose,” and “alpha-Gal” as an abbreviation thereof. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. galactose-alpha 1,3-galactose (alpha-Gal).


Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
xenoantigen by binding to at least a part of a xenogeneic epitope of di-galactoside (galactose-alpha 1,3-galactose) in biological tissues” (emphasis added). See also “xenogeneic epitope from said tissues” in the step of “providing.” The specification defines the terms “xenoantigen” and “xenogeneic” to mean molecules of animal origin, as opposed to human origin. See page 6, lines 10-17. This interpretation is clear in light of page 2, lines 18-25, of the specification, which discloses that the alpha-Gal xenoantigen is expressed in all mammals except for higher primates and humans. However, the last “wherein” clause of claim 1 recites “wherein said biological tissues are xenogenic tissues or tissues of human origin” (emphasis added). That is, one part of the claim makes it clear that the method is directed to inactivating antigens in tissues of non-human origin, but another part of the claim recites that the tissues are of human origin. Accordingly, the claims are indefinite because the claim language is contradictory.
It is noted that dependent claim 3 recites wherein the biological tissues are “homologous,” which the specification defines as “tissues of human origin” (page 7, lines 9-15). Accordingly, claim 3 raises the same indefiniteness issues discussed in the preceding paragraph.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein said biological tissues are xenogeneic tissues or tissues of human origin.” The specification defines the terms “xenoantigen” and “xenogeneic” to molecules of animal origin, as opposed to human origin. See page 6, lines 10-17. This interpretation is clear in light of page 2, lines 18-25, of the specification, which discloses that the alpha-Gal xenoantigen is expressed in all mammals except for higher primates and humans. Claim 3 recites “wherein said biological 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites “wherein said biological tissues are xenogeneic tissues or tissues of human origin.” The specification defines the terms “xenoantigen” and “xenogeneic” to molecules of animal origin, as opposed to human origin. See page 6, lines 10-17. This interpretation is clear in light of page 2, lines 18-25, of the specification, which discloses that the alpha-Gal xenoantigen is expressed .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Rejections Maintained - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somers et al. “Non-Cytotoxic Crosslinkers for Heart Valve Tissue Engineering”, The Journal of Heart Valve Disease, January 2015, 24:92-100, as evidenced by Naso et al. “First quantification of alpha-Gal epitope in current glutaraldehyde-fixed heart valve bioprostheses”, Xenotransplantation, 2013: 20: 252–261, of record in IDS.
maintained. In papers filed 11/25/2020, Applicant amended independent claim 1 to incorporate the subject matter of now-cancelled claim 4 (“wherein said antigenic epitope is the alpha-Gal antigen”). Now-cancelled claim 4 was included in the prior rejection. Accordingly, the grounds of rejection set forth in the last Office action (mailed: 02/04/2021) are maintained. The rejection has been amended to conform to Applicant’s claim amendments.
Regarding claims 1, 3, 6-7, and 10, Somers discloses a method of treating decellularized porcine matrices (i.e. biological tissue) with caffeic acid (page 94, first paragraph; see also page 93, third full paragraph, “The aim of the present study was to investigate the crosslinking effect of PA, catechin and quercetin, and the organic compounds tannic acid and caffeic acid, on acellular porcine aortic valve matrices”). An intended purpose of the disclosed treatment method is to stabilize via chemical fixation implantable bioprosthetics (e.g. heart valves) so as to be less antigenic (page 92, first paragraph). Incubation with caffeic acid solution is performed at 37˚C (page 94, first paragraph), which reads on the instantly recited “controlled conditions”, under the broadest reasonable interpretation. Thus, Somers discloses the steps of “providing” a solution of phenolic compounds (i.e. caffeic acid), and “incubating” the samples in the solution under controlled conditions.
Somers further discloses a step of “subjecting” the tissues to a series of washes following fixation (page 94, second paragraph, “After fixation, the matrices were washed six times in Hanks Balanced Salt Solution (HBSS)”).
In addition, the recitations “for inactivating alpha-Gal xenoantigen by binding to at least a part of a xenogeneic epitope of di-galactoside (galactose-alpha 1,3- galactose) in biological tissues that can be used to manufacture bioprosthetic substitutes and/or in bioprosthetic substitutes that 
	In addition, Naso discloses that bioprosthetic heart valves (BHVs), which undergo glutaraldehyde (GLU) fixation in most clinical applications, inherently comprise alpha-Gal antigen (page 259, “Despite GLU treatment, the clinical use of BHVs elicits an anti-aGal-specific IgM immunoresponse once implanted in humans. The presence of such epitopes has been already proven, but their specific amount in bioprosthetic tissues has never been quantified. For the first time, a comparison was made between different BHVs according to the quantitative amount of aGal xenoantigen.”). Thus, the ordinary artisan would reasonably expect the presence of alpha-Gal antigen in the porcine matrices disclosed by Somers. 

	Response to arguments: Applicant’s remarks filed 05/24/2021 have been carefully considered, but are not found persuasive. See pages 7-9 of Applicant’s reply regarding arguments with respect to the rejection set forth above.
	Applicant argues that Somers is completely silent on the inactivation of alpha-Gal by the solution based on phenolic compounds, polyphenolic compounds or derivatives thereof. Applicant’s remarks have been carefully considered, but are not found persuasive.  
	In this case, the recitations “for inactivating alpha-Gal xenoantigen by binding to at least a part of a xenogeneic epitope of di-galactoside (galactose-alpha 1,3- galactose) in biological tissues 


Applicant further argues that “the test carried out by Somers et al. is not able to identify a possible inhibitory effect towards the aforementioned alpha-Gal xenoantigen as the authors performed a test aimed at identifying the presence of rat antibodies against porcine tissue in the explant from the rat subcutis surgical site, however, the alpha-Gal xenoantigen is expressed both in rats and pigs.” Applicant’s remarks have been carefully considered, but are not found persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 
It is further noted that the arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant does not cite any passage of Somers or provide any technical reasoning to support Applicant’s assertion that “the test carried out by Somers et al. is not able to identify a possible inhibitory effect towards the aforementioned alpha-Gal xenoantigen.” It is further unclear what “test” Applicant is referring to.

	Applicant further argues that “Naso discloses that the treatment of BHVs with glutaraldehyde is not capable of eliminating the alpha-Gal xenoantigen and therefore is not capable of reducing the antigenicity of said tissues.” Applicant’s remarks have been carefully considered, but are not found persuasive. 
	As set forth in the body of the rejection, Naso is cited as an evidentiary reference to support the conclusion that alpha-Gal antigen is present in the porcine matrices disclosed by Somers. Naso is not relied on to teach treatment of biological tissues with “glutaraldehyde.”
It is further noted that the arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant does not cite any passage of Naso or other evidence to support Applicant’s assertion that glutaraldehyde “is not capable of reducing the antigenicity of said tissues.” Rather, Naso explicitly discloses that glutaraldehyde is commonly used in the art to reduce the antigenicity of biological tissues: “For more than 30 yrs, glutaraldehyde (GLU) fixation has been considered as the standard chemical process able to ensure tissue biocompatibility … Important issue related to BHVs’ degeneration takes into account the efficiency of the GLU in ensuring biocompatibility of the treated xenogeneic tissue. Bioprosthetic heart valves express different epitopes proper of the species (bovine, porcine, or equine), whose elimination or inactivation is .


Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,795,573 B2 to Vyavahare et al. (issued: October 2017; previously published as US 2015/0087611 A1 on March 26, 2015), as evidenced by Naso et al. “First quantification of alpha-Gal epitope in current glutaraldehyde-fixed heart valve bioprostheses”, Xenotransplantation, 2013: 20: 252–261, of record in IDS, and WO 2007/133479 A2 to Ragheb et al., of record in IDS. The rejection has been amended to conform to Applicant’s claim amendments.
The prior rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,795,573 B2 to Vyavahare et al. (as evidenced by Naso and Ragheb) is maintained. In papers filed 11/25/2020, Applicant amended independent claim 1 to incorporate the subject matter of now-cancelled claim 4 (“wherein said antigenic epitope is the alpha-Gal antigen”). Now-cancelled claim 4 was included in the prior rejection. Accordingly, the grounds of rejection set forth in the last Office action (mailed: 02/04/2021) are maintained.
Regarding claim 1, US Patent No. 9,795,573 B2 to Vyavahare et al. discloses a method of treating connective tissue with phenolic compounds (Abstract, “A multi-step stabilization method for connective tissue is described … second step during which the tissue can be incubated with … a crosslinking agent such as a heterobifunctional crosslinking agent and/or a phenolic compound such as a tannin, examples of which include tannic acid and pentagalloylglucose”; see also col. 9-10, joining paragraph, “the solution of the second step can include a phenolic compound that can stabilize the elastin component of the connective tissue”). An intended purpose of the disclosed 
Regarding the instantly recited step of “subjecting” the tissues to a series of washes, Vyavahare discloses, in Example 1, incubating the tissue samples in another solution following fixation with PGG (“Step 3” in col. 16, lines 22-25), and washing the tissue samples in isopropanol in HEPES buffer for at least six days following fixation (col. 16, lines 26-27). Thus, Vyavahare discloses the instantly recited “subjecting” step, under the broadest reasonable interpretation.
In addition, the recitations “for inactivating alpha-Gal xenoantigen by binding to at least a part of a xenogeneic epitope of di-galactoside (galactose-alpha 1,3- galactose) in biological tissues that can be used to manufacture bioprosthetic substitutes and/or in bioprosthetic substitutes that are already prepared and intended for human or veterinary clinical use” and “for binding to at least part of the  of at least part of the di-galactoside (galactose-alpha 1,3- galactose) xenogeneic epitope from said tissues” are intended use limitations that do not positively limit the structure or material acts of the instant claims. See MPEP 2111.02, II. Nonetheless, as indicated above, Vyavahare discloses a similar intended use for the disclosed treatment method. That is, Vyavahare discloses that 
In addition, Naso discloses that bioprosthetic heart valves (BHVs), which undergo glutaraldehyde (GLU) fixation in most clinical applications, inherently comprise alpha-Gal antigen (page 259, “Despite GLU treatment, the clinical use of BHVs elicits an anti-aGal-specific IgM immunoresponse once implanted in humans. The presence of such epitopes has been already proven, but their specific amount in bioprosthetic tissues has never been quantified. For the first time, a comparison was made between different BHVs according to the quantitative amount of aGal xenoantigen.”). Thus, the ordinary artisan would reasonably expect the presence of alpha-Gal antigen in the porcine aortic hear valves (PAVs) disclosed by Vyavahare.
	Regarding claim 2, in Example 1 (col. 15-16), Vyavahare discloses freshly isolating porcine aortic hear valves (PAVs) and does not disclose fixing the PAVs prior to treatment with phenolic compound PGG (see “Step 2”). Thus, Vyavahare discloses wherein the biological tissue is “native”, under the broadest reasonable interpretation. See pages 7-8, joining paragraph, of the instant specification.
	Regarding claim 3, page 8, line 30, of the instant specification defines “heterologous” tissues to mean tissues of “non-human origin”. In Example 1 (col. 15-16), Vyavahare discloses treatment of porcine aortic hear valves (PAVs).
	Regarding claim 6, Vyavahare discloses that the “[p]henolic compounds can include, but are not limited to, flavonoids and their derivatives” (col. 10, lines 38-39). Ragheb discloses that flavonoids are derivatives of cinnamic acid (see Figure 1, proved below; see also page 14, lines 3-4, 

FIGURE 1 of WO 2007/133479 A2 to Ragheb et al. (highlighting added)

    PNG
    media_image1.png
    740
    565
    media_image1.png
    Greyscale




	Response to arguments: Applicant’s remarks filed 05/24/2021 have been carefully considered, but are not found persuasive. See pages 9-10 of Applicant’s reply regarding arguments with respect to the rejection set forth above.
	Applicant argues that Vyavahare is completely silent on the alpha-Gal xenoantigen. Applicant further argues that Vyavahare does not teach inactivation of epitopes and the term “fixation” is “no way related to polyphenols.” Applicant’s remarks have been carefully considered, but are not found persuasive. 
	In this case, the recitations “for inactivating alpha-Gal xenoantigen by binding to at least a part of a xenogeneic epitope of di-galactoside (galactose-alpha 1,3- galactose) in biological tissues that can be used to manufacture bioprosthetic substitutes and/or in bioprosthetic substitutes that are already prepared and intended for human or veterinary clinical use” and “for binding to at least part of the  of at least part of the di-galactoside (galactose-alpha 1,3- galactose) xenogeneic epitope from said tissues” are intended use limitations that do not positively limit the structure or material acts of the instant claims. See MPEP 2111.02, II. It is further noted that it is appropriate to reject claims under 35 U.S.C. 102 and 103 where the only difference between the claimed composition and the composition disclosed in a prior art reference is that the recited functional characteristic is not explicitly disclosed by prior art reference. See MPEP 2112, III. As set forth in the body of the rejection, Vyavahare uses the same “solution” (composition) as recited in the instant claims for the treatment of biological tissues. Since Vyavahare discloses all the same method steps and reagents arranged in the same manner of the instant claims, the intended result limitation (outcome) is 
	Furthermore, Vyavahare discloses that “fixation” refers to a procedure that stabilizes biomaterial (tissue) via chemical fixation in order to render the biomaterial “more non-antigenic.” See col. 2, lines 19-22. Vyavahare further discloses that the terms “fixed” and “stabilized” are used interchangeably to “refer to tissue that has been treated so as to be less antigenic” (col. 5, lines 39-43). In particular, Vyavahare discloses that the biomaterial is treated with a phenolic compound in order to “stabilize” (fix) the elastin component of the biomaterial (col. 9-10, joining paragraph), and therefore the ordinary artisan would understand that Vyavahare’s “fixation” procedure renders the biomaterial (tissue) less antigenic. Accordingly, Examiner disagrees with Applicant’s characterization of the Vyavahare disclosure.

	Applicant further argues that Naso and Ragheb fail to cure the deficiencies of Vyavahare. Applicant’s remarks have been carefully considered, but are not found persuasive. In particular, Applicant argues that “Ragheb et al. discloses the production of a medicated stent with the addition of compounds capable of stabilizing the elastic component of the blood (hydrolysable or condensed tannin). Ragheb at el. therefore discloses an application aimed at preserving only the elastic component of the great vessels in order to prevent aneurysm or dissection.” Applicant’s remarks have been carefully considered, but are not found persuasive. 
	As set forth in the body of the rejection, Naso and Ragheb are cited as evidentiary references to support the conclusions that (1) alpha-Gal antigen is present in the porcine matrices disclosed by Somers and (2) that the flavonoids disclosed by Vyavahare are derivatives of cinnamic acid, respectively.
(e.g., enzymatic) degradation.” Accordingly, Examiner disagrees with Applicant’s characterization of the Ragheb disclosure.


Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/047620 A2 to Vyavahare et al., of record in IDS, as evidenced by Naso et al. “First quantification of alpha-Gal epitope in current glutaraldehyde-fixed heart valve bioprostheses”, Xenotransplantation, 2013: 20: 252–261, of record in IDS, and WO 2007/133479 A2 to Ragheb et al., of record in IDS. The rejection has been amended to conform to Applicant’s claim amendments.
The prior rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/047620 A2 to Vyavahare et al. (as evidenced by Naso and Ragheb) is maintained. In papers filed 11/25/2020, Applicant amended independent claim 1 to incorporate the subject matter of now-cancelled claim 4 (“wherein said antigenic epitope is the alpha-Gal antigen”). Now-cancelled claim 4 was included in the prior rejection. Accordingly, the grounds of rejection set forth in the last Office action (mailed: 02/04/2021) are maintained.
Regarding claim 1, WO 2004/047620 A2 to Vyavahare discloses a method of treating connective tissue with phenolic tannin, including tannic acid (TA) (Abstract, “An improved fixative for tissue useful for bioprosthetic heart valves is provided. The tissue can have an elastin content and the elastin can be chemically fixed using a phenolic tannin, for example, tannic acid”; [009], “The present invention is directed to a method for fixing a tissue for use in a bioprosthetic and the bioprostheses that include the fixed tissue. In one embodiment, the method includes providing a tissue comprising elastin and fixing the tissue with a solution comprising a phenolic tannin.”; see also Example 2, paragraphs [0066-0069]). An intended purpose of the disclosed treatment method is to stabilize via chemical fixation implantable bioprosthetics, such as heart valves, so as to be less antigenic ([005-006], “Both xenografts and allografts require that the graft tissue be chemically fixed, or cross-linked, prior to use, in order to render the tissue non- antigenic as well as improve resistance to degradation”; see also [0030], “the term "fixed" in regard to tissue is-defined to refer to tissue that is stabilized so as to be less antigenic and less susceptible to physical and biological degradation”). In Example 2 (paragraphs [0066-0069]), Vyavahare discloses a fixation procedure on porcine aortic conduits using tannic acid (TA) (see [0067]). Incubation in TA solution was performed in 50 mM Hepes buffered saline at pH 7.4 (see [0067]), which reads on the instantly recited “controlled conditions”, under the broadest reasonable interpretation. Thus, Vyavahare discloses the steps of “providing” a solution of phenolic compounds, and “incubating” the samples in the solution under controlled conditions.
Regarding the instantly recited step of “subjecting” the tissues to a series of washes, Vyavahare discloses, in Example 2, that the tissues were washed in normal saline after fixation (see [0068]). Thus, Vyavahare discloses the instantly recited “subjecting” step, under the broadest reasonable interpretation.

	In addition, Naso discloses that bioprosthetic heart valves (BHVs), which undergo glutaraldehyde (GLU) fixation in most clinical applications, inherently comprise alpha-Gal antigen (page 259, “Despite GLU treatment, the clinical use of BHVs elicits an anti-aGal-specific IgM immunoresponse once implanted in humans. The presence of such epitopes has been already proven, but their specific amount in bioprosthetic tissues has never been quantified. For the first time, a comparison was made between different BHVs according to the quantitative amount of aGal xenoantigen.”). Thus, the ordinary artisan would reasonably expect the presence of alpha-Gal antigen in the porcine aorta fragments disclosed by Vyavahare. 
	Regarding claim 2, in Example 2 (paragraphs [0066-0069]), Vyavahare discloses treating freshly isolated porcine aorta fragments and does not disclose fixing the tissue samples prior to 
	Regarding claim 3, page 8, line 30, of the instant specification defines “heterologous” tissues to mean tissues of “non-human origin”. In Example 2 (paragraphs [0066-0069]), Vyavahare discloses treating freshly isolated porcine aorta fragments.
	Regarding claim 5, Vyavahare discloses that the “fixation temperatures may vary between about 20°C and about 40°C” (see [0045]). Vyavahare further discloses that “although greater and lesser temperatures are also envisioned in that there is no known criticality to temperature regimes typically used for fixing biological materials, provided, of course, that the biological materials are not destroyed by the process” (see [0045]).
	Regarding claim 6, Vyavahare discloses that the “flavonoids” may be used as the fixative agent ([0040], “Other fixative agents are also encompassed according to the present invention, however. For example, other tannin compounds including gallotannis, catechins, flavonoids, and derivatives thereof can be utilized in the fixative compositions of the present invention.”). Ragheb discloses that flavonoids are derivatives of cinnamic acid (see Figure 1, proved above; see also page 14, lines 3-4, “All phenolic compounds may be formed either directly or indirectly via the Phenylpropanoic or Shikimic acid pathway, shown schematically in Figure 1”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. “Non-Cytotoxic Crosslinkers for Heart Valve Tissue Engineering”, The Journal of Heart Valve Disease, January 2015, 24:92-100, and Naso et al. “First quantification of alpha-Gal epitope in current glutaraldehyde-fixed heart valve bioprostheses”, Xenotransplantation, 2013: 20: 252–261, of record in IDS, as applied to claims 1, 3, 6-7, and 10 above.
Regarding claim 5, Somers discloses treatment at 37˚C (page 94, first paragraph), as opposed to the instantly recited range of 38-42˚C. MPEP 2144.05, I, instructs that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05, II, A, instructs that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The instant specification does not disclose the criticality of the instantly recited range of 38-42˚C, as opposed to the temperature of 37˚C disclosed by Somers. Thus, considering that the difference between the instant recitation and the cited prior art is merely 1˚C, and absent any secondary considerations, the claimed range would have been prima facie obvious over Somers.

Response to arguments: Applicant’s remarks filed 05/24/2021 have been carefully considered, but are not found persuasive. See pages 11-12 of Applicant’s reply regarding arguments with respect to the rejection set forth above.
Applicant argues that “even assuming arguendo one would look to the disclosure of Somers et al. for the inactivation of alpha-Gal xenoantigen, the disclosure of Naso et al. teaches away from combination with Sommers et al.” Applicant’s remarks have been carefully considered, but are not found persuasive.  
how Naso teaches away from combination with Sommers. It is further noted that Naso is merely cited as an evidentiary reference to support the conclusion that alpha-Gal antigen is present in the porcine matrices disclosed by Somers. 


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,795,573 B2 to Vyavahare et al. (issued: October 2017; previously published as US 2015/0087611 A1 on March 26, 2015); Naso et al. “First quantification of alpha-Gal epitope in current glutaraldehyde-fixed heart valve bioprostheses”, Xenotransplantation, 2013: 20: 252–261, of record in IDS; and WO 2007/133479 A2 to Ragheb et al., of record in IDS, as applied to claims 1-3, and 6 above; and in further view of Combrinck et al. “Morphology and Histochemistry of the Glandular Trichomes of Lippia scaberrima (Verbenaceae)”, Annals of Botany 99: 1111–1119, 2007.
Regarding claim 7 and 10, US Patent No. 9,795,573 B2 to Vyavahare et al. discloses that phenolic compounds are used to fix (i.e. stabilize) the elastin component of tissue (see col. 9-10, joining paragraph, “the solution of the second step can include a phenolic compound that can stabilize the elastin component of the connective tissue”; paragraph [0048] of US 2015/0087611 A1), and that phenolic compounds can be used in combination with glutaraldehyde (col. 2, lines 26-31, 41-48; paragraphs [0009-0010] of US 2015/0087611 A1). Vyavahare does not disclose wherein the phenolic compound is caffeic acid. Prior to the effective filing date of the instantly claimed invention, Ragheb is considered relevant prior art for teaching that phenolic compounds stabilize elastin in connective tissue so as to be less antigenic (page 10, lines 12-13, “Elastin-stabilizing compounds include phenolic compounds”; page 13, lines 20-22, “Either a single phenolic compound or a combination of phenolic compounds may be used in the present invention”; page 14, lines 9-24, “The term "phenolic tannins" refers to a broad group of plant (poly)phenolic (e.g., enzymatic) degradation.”). Ragheb identifies caffeic acid as a phenolic compound that may be used (see Figure 1, provided above; see also pages 13-14, “Either a single phenolic compound or a combination of phenolic compounds may be used in the present invention … All phenolic compounds may be formed either directly or indirectly via the Phenylpropanoic or Shikimic acid pathway, shown schematically in Figure 1. … Phenolic tannins are preferred compounds for use in this invention.”). In addition, prior to the effective filing date of the instantly claimed invention, Combrinck discloses fixation of plant leaves (i.e. biological tissue) with a solution comprising both glutaraldehyde and caffeic acid (pages 1112-1113, joining paragraph).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a generic phenolic compound, as taught by Vyavahare, with caffeic acid, as taught by Combrinck, with a reasonable expectation of success because, as outlined above, (1), Vyavahare teaches the use of phenolic compounds to fix (i.e. stabilize) the elastin component of tissue (2) Ragheb identifies caffeic acid as a phenolic compound that may be used to fix (i.e. stabilize) the elastin component of connective tissue (3) Combrinck performs tissue fixation using a solution comprising caffeic acid. An artisan would be motivated to substitute a generic phenolic compound, as taught by Vyavahare, with caffeic acid, as taught by Combrinck, because, as outlined above, phenolic compounds are known in the art to fix (i.e. stabilize) the elastin component of connective tissue, and Combrinck discloses fixing biological tissue with a solution comprising caffeic acid.

Response to arguments: Applicant’s remarks filed 05/24/2021 have been carefully considered, but are not found persuasive. See pages 12-13 of Applicant’s reply regarding arguments with respect to the rejection set forth above.
Applicant argues that “[t]here is not connection between Combinck and what is dealt with in the instant application.” Applicant’s remarks have been carefully considered, but are not found persuasive. 
In response to applicant's argument that Combinck is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as set forth in the body of the rejection, Combrinck discloses fixation of plant leaves (i.e. biological tissue) with a solution comprising both glutaraldehyde and caffeic acid (pages 1112-1113, joining paragraph). That is, Combrinck performs a method wherein biological tissue is “fixed” (stabilized) with a solution comprising caffeic acid. Vyavahare discloses that graft biomaterial, including xenografts, are “stabilized” via chemical “fixation” prior to use in order to render the biomaterial “more non-antigenic.” See col. 2, lines 19-22. Accordingly, Combrinck’s use of caffeic acid in a step of fixing biological tissue is considered relevant to the instant application.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/047620 A2 to Vyavahare et al., of record in IDS; Naso et al. “First quantification of alpha-Gal epitope in current glutaraldehyde-fixed heart valve bioprostheses”, Xenotransplantation, 2013: 20: 252–261, of record in IDS; and WO 2007/133479 A2 to Ragheb et al., of record in IDS, as applied Combrinck et al. “Morphology and Histochemistry of the Glandular Trichomes of Lippia scaberrima (Verbenaceae)”, Annals of Botany 99: 1111–1119, 2007.
Regarding claim 7 and 10, WO 2004/047620 A2 to Vyavahare discloses that phenolic tannin is used to fix (i.e. stabilize) the elastin component of tissue (see [0012-0013]) and, when fixing tissue, the combination of glutaraldehyde and phenolic tannin has an “additive effect” with respect to cross-link density (see [0048, 0076]). Vyavahare does not disclose wherein the phenolic compound is caffeic acid. Prior to the effective filing date of the instantly claimed invention, Ragheb is considered relevant prior art for teaching that phenolic compounds, such as phenolic tannins, stabilize elastin in connective tissue so as to be less antigenic (page 10, lines 12-13, “Elastin-stabilizing compounds include phenolic compounds”; page 13, lines 20-22, “Either a single phenolic compound or a combination of phenolic compounds may be used in the present invention”; page 14, lines 9-24, “The term "phenolic tannins" refers to a broad group of plant (poly)phenolic compounds with multiple structure units with free phenolic groups. These compounds may have a surprising ability of stabilizing components of the connective tissue, such as elastin and collagen. Phenolic tannins may be stabilizing elastin by the process of cross-linking. … The process of cross-linking stabilizes these proteins so as be less antigenic and less susceptible to physical and biological (e.g., enzymatic) degradation.”). Ragheb identifies caffeic acid as a phenolic compound that may be used (see Figure 1, provided above; see also pages 13-14, “Either a single phenolic compound or a combination of phenolic compounds may be used in the present invention … All phenolic compounds may be formed either directly or indirectly via the Phenylpropanoic or Shikimic acid pathway, shown schematically in Figure 1. … Phenolic tannins are preferred compounds for use in this invention.”). In addition, prior to the effective filing date of the instantly claimed invention, Combrinck discloses 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute phenolic tannin, as taught by Vyavahare, with caffeic acid, as taught by Combrinck, with a reasonable expectation of success because, as outlined above, (1) Vyavahare performs tissue fixation using the combination of glutaraldehyde and phenolic tannin, (2) Combrinck performs tissue fixation using the combination of glutaraldehyde and caffeic acid, and (3) both phenolic tannin and caffeic acid are phenolic compounds known in the art to fix (i.e. stabilize) the elastin component of connective tissue. An artisan would be motivated to substitute phenolic tannin, as taught by Vyavahare, with caffeic acid, as taught by Combrinck, because, as outlined above, both phenolic tannin and caffeic acid are phenolic compounds known in the art to fix (i.e. stabilize) the elastin component of connective tissue, and Combrinck discloses fixes biological tissue with a solution comprising both glutaraldehyde and caffeic acid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633